Citation Nr: 0216950	
Decision Date: 11/22/02    Archive Date: 12/04/02

DOCKET NO.  00-15 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUE

Entitlement to recognition as the surviving spouse of the 
veteran for the purpose of Department of Veterans Affairs 
(VA) benefits.  


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel



INTRODUCTION

The veteran had active service from September 1965 to August 
1967.  He died in June 1999.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an October 1999 decision by a Department of 
Veterans Affairs (VA) Regional Office (RO), which denied the 
appellant's claim for VA benefits.  A notice of disagreement 
was received in November 1999; a statement of the case was 
issued in June 2000; and a substantive appeal was received 
in July 2000.  

In June 2001, the Board remanded the appellant's claim for 
further development, including assistance to the appellant 
in verifying the death of her first spouse and a request for 
an opinion from VA Regional Counsel concerning the 
establishment of a common law marriage under Texas law.  


FINDINGS OF FACT

1. In June 1950, M.L.C participated in a marriage ceremony 
with L.M.W.; evidence of a subsequent divorce between 
M.L.C. and L.M.W. is not of record.  

2. In January 1959, at the age of 14 years, the appellant 
participated in a marriage ceremony with M.L.C.

3. The veteran was married to D.J.H. from September 1972 to 
July 1982.

4. The veteran died in June 1999. 

5. The veteran and appellant resided together for several 
years prior to his death. 

6. The veteran and appellant did not have an agreement to be 
married and did not represent to others that they were 
married.  


CONCLUSION OF LAW

The criteria for recognition of the appellant as the 
surviving spouse of the veteran for purposes of VA benefits 
have not been met.  38 U.S.C.A. §§ 1541, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.1, 3.50, 3.54, 3.205 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

As noted in the June 2001 Remand, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West Supp. 2002), was enacted on November 
9, 2000.  This newly enacted legislation provides, among 
other things, for notice and assistance to claimants under 
certain circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of 
VCAA. 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002).  The intended effect of the new regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially 
complete application for VA benefits, or who attempts to 
reopen a previously denied claim.  Where laws or regulations 
change after a claim has been filed or reopened and before 
the administrative or judicial process has been concluded, 
the version most favorable to the appellant will apply 
unless Congress provided otherwise or has permitted the 
Secretary of VA to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that 
there has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record in this case includes relevant death and marriage 
documentation, and statements from the appellant.  No 
additional pertinent evidence has been identified by the 
appellant as relevant to the issue on appeal.  Under these 
circumstances, no further action is necessary to assist the 
appellant with the claim. 

Furthermore, the appellant has been notified of the 
applicable laws and regulations which set forth the criteria 
for status as a surviving spouse for VA benefit purposes.  
The discussions in the rating decision, statement of the 
case, and supplemental statements of the case have informed 
the appellant of the information and evidence necessary to 
warrant entitlement to the benefit sought.  Moreover, in an 
August 2001 letter, the appellant was effectively furnished 
notice of the types of evidence necessary to substantiate 
her claim, as well as the types of evidence VA would assist 
her in obtaining.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The Board therefore finds that the notice 
requirements of the new law and regulation have been met.  

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the appellant in 
the development of the claim and has notified the appellant 
of the information and evidence necessary to substantiate 
the claim.  Consequently, the case need not be referred to 
the appellant for further argument.  See generally Sutton v. 
Brown, 9 Vet.App. 553 (1996); Bernard v. Brown, 4 Vet.App. 
384 (1993); VAOPGCPREC 16-92 (July 24, 1992). 

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided).

Factual Background

The veteran and D.J.H. were married in September 1972.  In 
an Income-Net Worth and Employment Statement, received in 
May 1977, the veteran reported that he was separated or 
estranged from D.J.H.

A VA emergency room report, dated in May 1977, noted that 
the contact person was an individual with the appellant's 
first name and the veteran's last name, who lived at the 
same address as the veteran.  

In a claim, received in June 1992, the veteran reported that 
he was widowed, and reported that his nearest relative was 
his mother.  The record contains a copy of a death 
certificate for D.J.H., reporting death in July 1982.  The 
death certificate noted that D.J.H. was married to the 
veteran at the time of her death.  On a November 1992 
"Declaration of Status of Dependents," the veteran reported 
no current spouse and no marriage after the marriage to 
D.J.H., terminated by her death.  In August 1993, March 1994 
and October 1994, the veteran reported that he was widowed 
(not married).  

On an emergency room admission note in August 1997, the 
veteran's marital status was described as "D," and his 
sister was identified as his "local contact."  On an October 
1997 report of emergency room admission, the veteran's 
marital status was described as "D," and the appellant was 
listed as his "local contact" and her relationship to the 
veteran was described as "spouse."  It was reported that she 
lived at the same address as the veteran.  A VA hospital 
discharge summary in April 1998 noted that the veteran 
currently "lived with a friend."  An October 1998 Baylor 
University Medical Center consultation note is to the effect 
that the veteran was currently living on his own. 

In a statement received in January 1999 and purportedly 
signed by the veteran, it was requested that the appellant 
be added as his "common law wife/spouse."  The statement was 
received under cover letter from the veteran's 
representative (the appellant does not have a representative 
in this matter) with copies of water and gas bills, dated in 
December 1998.  Both bills were for the same address, but 
one was in the name of appellant and one in the name of the 
veteran.  

The veteran died in June 1999.  On his death certificate his 
marital status was reported as widowed with no surviving 
spouse.  The veteran's mother filed a claim for 
reimbursement for burial expenses.  Attempts to contact the 
veteran's mother and obtain information regarding the 
relationship between the veteran and the appellant have been 
unsuccessful. 

In a letter, received in September 1999, the appellant 
stated that she married M.L.C. when she was 14 years old and 
left him later that year - forty years previous.  She stated 
that she had not seen him since that time, but had been 
informed by his sisters in 1971 that he was deceased.  She 
reported that she and the veteran had been together since 
1964, even during his marriage to D.J.H, but that she did 
not have two witnesses to verify that they had lived 
together as man and wife.  In October 1999, the appellant 
reported that she could not locate a death certificate for 
M.L.C. or divorce papers, nor did she have anyway of 
contacting him or his family.  She stated that they were 
married when she was 14 years old, in January 1959, and she 
left him after one month.

The RO received the appellant's claim for VA benefits in 
September 1999.  The appellant reported her previous 
marriage in 1959.  In a Statement of Marital Status, also 
received in September 1999, the appellant stated that she 
lived with the veteran from 1980 to 1982 and from 1986 to 
1999.  In her notice of disagreement, received in November 
1999, the appellant stated that she had not seen or heard 
from M.L.C. in 40 years and had no way of knowing whether he 
was dead or not.  In her VA Form 9, substantive appeal, 
received in July 2000, the appellant stated that she had 
been with the veteran for 35 years.  

A January 2001 report of contact noted that the appellant 
had recently learned that M.L.C. had died on December [redacted], 
2001, in a nursing home.  The appellant stated that the 
veteran did not tell his friends that she was his wife nor 
did he write any letters to that effect.  

The RO located a death certificate for M.C., showing death 
on December [redacted], 2001.  The RO also located the marriage 
certificate showing the marriage between M.L.C. and the 
appellant in January 1959 and also showing the appellant's 
birthdate in September 1942 (making her 16 on the date of 
marriage).  However, in March 2002, the appellant submitted 
a copy of her birth certificate, noting her birthdate in 
September 1944 (making her 14 on the date of marriage).  The 
appellant also submitted marriage certificates noting that 
M.L.C. remarried in January 1965 and that M.L.C. had 
previously been married in June 1950, with no indication 
that that marriage had been legally terminated.  

Pursuant to the Board's June 2001 remand, VA's Regional 
Counsel reviewed the claims file and issued an opinion in 
February 2002.  The Regional Counsel outlined the elements 
necessary to show a common law marriage in Texas and 
reviewed the evidence in light of such law.  The Regional 
Counsel concluded that the evidence did not establish that a 
common law marriage existed between the veteran and the 
appellant.  While recognizing that there was evidence 
showing that the veteran and the appellant lived together, 
the Regional Counsel found no evidence of either an 
agreement to be married or that they had held themselves out 
as husband and wife.  

Analysis

The appellant has filed a claim for VA benefits as the 
surviving spouse of the veteran.  A surviving spouse may 
qualify for pension, compensation, or DIC, if the marriage 
to the veteran occurred before or during his service, or 
after his service if certain requirements are met.  38 
U.S.C.A. § 1541; 38 C.F.R. § 3.54.  Under the regulations, a 
"surviving spouse" is defined, in part, as a person of the 
opposite sex whose marriage to the veteran meets 
the requirements of 38 C.F.R. § 3.1(j) and who was the 
spouse of the veteran at the time of the veteran's death.  
38 C.F.R. § 3.50(b).  A "surviving spouse" must also have 
lived with the veteran continuously from the date of 
marriage to the date of the veteran's death and may not have 
remarried since the veteran's death.  38 C.F.R. § 3.50(b)(1) 
& (2).  Death pension may be paid to a surviving spouse, who 
was married to the veteran one year or more prior to the 
veteran's death.  38 C.F.R. § 3.54(a).

Marriage is defined as a marriage valid under the law of the 
place where the parties resided at the time of the marriage 
or the law of the place where the parties resided when the 
right to benefits accrued.  38 C.F.R. § 3.1(j).  Marriage is 
established by one of several types of evidence including a 
copy of the public record of marriage, an official report 
from the service department as to a marriage which occurred 
while the veteran was in service, or an affidavit of the 
clergyman or magistrate who officiated.  38 C.F.R. § 
3.205(a).  In jurisdictions where marriage other than by 
ceremony is recognized, the affidavits of one or both of the 
parties to the marriage, setting forth all of the facts and 
circumstances concerning the alleged marriage, such as the 
agreement between the parties at the beginning of their 
cohabitation, the period of cohabitation, places and dates 
of residences, and whether children were born as a result of 
the relationship.  This evidence should be supplemented by 
affidavits from two or more persons who knew of the reputed 
relationship between the parties to the alleged marriage.  
38 C.F.R. § 3.205(a)(6).  

Where an attempted marriage of the appellant and veteran was 
invalid by reason of legal impediment, the marriage will 
nevertheless be deemed valid if:  The marriage occurred one 
year or more before the veteran died; the appellant entered 
into the marriage without knowledge of the impediment; and 
the appellant cohabited with the veteran continuously from 
the date of marriage to the date or death; and no claim has 
been filed by a legal surviving spouse.  38 C.F.R. § 3.52.  

In the instant case, the appellant does not allege that she 
and the veteran were ever ceremonially married.  The 
appellant's contention is that she and the veteran 
established a common law marriage under the law of the state 
of Texas where they resided.  The record is clear that the 
appellant and veteran did live together for some years prior 
to the veteran's death in 1999.  It appears, however, that 
they did not live together continuously, but rather had an 
on and off living together arrangement. 

The factual basis of the instant claim is, indeed, 
complicated.  In an attempt to clarify the legal issues, the 
Board obtained an opinion from the VA Office of Regional 
Counsel as to the validity of a common law marriage between 
the appellant and the veteran.

The appellant does not deny that she was previously married, 
ceremonially, in 1959, nor does she deny that no divorce was 
obtained to terminate that marriage.  There is some 
evidence, albeit inconclusive, that the appellant's husband 
died in December 2001.  Assuming that the death certificate 
provided was for the same individual to whom the appellant 
was married, he died after the veteran, which would preclude 
establishment of the common law marriage between the veteran 
and the appellant since without evidence of a divorce it 
must be assumed that the appellant was still married to 
M.L.C. until his death.  

However, the above analysis presupposes a valid marriage 
between the appellant and M.L.C. to begin with.  The record 
shows that the appellant was 14-years old at the time of the 
marriage.  The record also contains evidence that M.L.C. had 
previously been married, and there is no evidence that that 
marriage was ever terminated.  Under current Texas law, 
a person under 18 years of age must present a document 
establishing parental consent to obtain a marriage license, 
documents establishing that a prior marriage of the person 
has been dissolved, or a court order authorizing the 
marriage.  TEX. FAM. CODE § 2.003 (2002).  Under previous 
Texas law, the clerk could not issue a marriage certificate 
if one of the parties was under 14-years old, absent a court 
order, and could only issue a marriage certificate if one of 
the parties was 14-18-years old with parental consent or a 
court order.  TEX. FAM. CODE § 1.07 (1992).  There is no 
indication in the record that such was undertaken.  It is 
noted that the appellant's birthdate is incorrect on the 
marriage certificate - indicating that she was 16-years old, 
when she was, in fact, 14-years old.  It is noted that the 
VA Regional Counsel did not have the appellant's birth 
certificate and relied upon the assertion on the marriage 
certificate, as to the appellant's age.  At the very least, 
it appears that a misrepresentation was made in obtaining 
the marriage certificate.  Further, the previous marriage of 
M.L.C. has not been verified to have been legally 
terminated.  If that earlier marriage was not terminated, 
the marriage to the appellant would clearly have been 
invalid.  See TEX. FAM. CODE § 6.202(a) (2002) (stating that a 
marriage is void if entered into while a party has an 
existing marriage that has not been formally dissolved).  

The Board therefore finds that it is not possible on the 
current record to determine whether the appellant's 
purported marriage to M.L.C. was legal and valid.  However, 
the appellant's previous marriage is not the only impediment 
to recognition of the appellant as the veteran's surviving 
spouse.  The Board will assume arguendo that appellant's 
previous marriage was not valid (either due to her age, 
misrepresentation in obtaining the certificate, or M.L.C's 
previous marriage).  

The veteran was ceremonially married to D.J.H. from 
September 1972 until her death in July 1982.  Although 
appellant claims that the veteran continued to live with her 
during this period, the appellant cannot establish the 
existence of a marriage to the veteran during this period, 
as he was legally married to another.  Therefore, the period 
at issue is whether a common law marriage was established 
at some point after 1982.  The appellant has stated that she 
lived with the veteran from 1986 to 1999.

Under Texas law, the following elements must be met to 
establish a common law marriage:
1) Agreement to be married;
2) Cohabitation (living together as husband and wife); 
and
3) Representation to others that they were married.  
TEX. FAM. CODE § 2.401 (2002).  The Board does not question 
that the appellant and veteran lived together for some years 
prior to his death.  However, that fact, in itself is not 
sufficient to meet the elements of establishment of a common 
law marriage under Texas law.  Texas courts have indicated 
that there must be some evidence that the man and woman in 
question have agreed to be married to meet the first 
element.  Lavely v. Heafner, 976 S.W.2d 896, 897-8 (Tex. 
App. Dallas 1998).  

After the death of his wife in 1982, the veteran 
consistently reported himself as widowed or single.  On 
medical records, he sometimes used the appellant as his 
contact, but did not identify her as his spouse.  The 
veteran's death certificate reported him to be widowed.  
While there is one October 1997 private medical record which 
lists the appellant as the veteran's spouse, subsequent 
medical records, both VA and private, show either that the 
veteran was living alone or with a friend.  The only other 
record prior to the veteran's death, in which it appears 
that the veteran was holding out the appellant as his 
spouse, was the January 1999 statement requesting that the 
appellant be recognized as the veteran's common law spouse.  
The Board notes that the VA Regional Counsel indicated that 
such was not received by VA until after the veteran's death.  
Such is not the case.  A copy was received after the 
veteran's death, but the original was received under cover 
letter from the veteran's representative in January 1999.  
The Board notes that the Regional Counsel was of the opinion 
that the signature on the statement raised serious questions 
as to authenticity, and the Board also notes that the 
signature on the document looks strikingly similar to the 
manner in which the appellant writes the veteran's name, and 
does not resemble the veteran's signature, as shown on 
previous submissions to VA.

Nevertheless, assuming for the sake of argument that the 
January 1999 statement did accurately reflect the veteran's 
wishes, the totality of the evidence is against a finding 
that the veteran and the appellant held themselves out to 
the public as husband and wife.  As outlined earlier, 
various documents refer to the veteran and the appellant 
living together, and a review of addresses referred to in 
various items of evidence does lead to the conclusion that 
at times the veteran and the appellant did live together.  
However, other items of evidence weigh against a finding 
that they were actually representing themselves as husband 
and wife to the public.  Some documents refer to the veteran 
living with a friend, others indicate that he was living 
alone.  The appellant has herself stated that the veteran 
did not tell his friends that they were married.

Further, it is noted that the January 1999 statement was 
dated and received by VA approximately six months before the 
veteran's death.  Even if such could be said to show the 
veteran was holding out the appellant as his spouse, it 
would not establish a marriage relationship for at least one 
year prior to the veteran's death so as to meet the presumed 
valid criteria of 38 C.F.R. § 3.52.  

In sum, the Board finds that the evidence preponderates 
against a finding that the appellant meets the criteria for 
recognition as the surviving spouse of the veteran for 
purposes of VA benefits.  The Board acknowledges the 
appellant's assertions regarding her living with the veteran 
and caring for him.  However, the weight of the evidence is 
against a finding of a common law marriage.  As noted by the 
Regional Counsel, Texas law regarding the elements of a 
common law marriage are strictly construed.  While the 
veteran and the appellant may have lived together, the 
evidence is against a finding that they represented 
themselves to the public as husband and wife.  


ORDER

The appeal is denied.  


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

